Title: To George Washington from Peter Hog, 3 February 1756
From: Hog, Peter
To: Washington, George



Sir
Fort Dinwiddie 3d February 1756

Incolsed are the pay Rolls for the Months of Decr & January you will See I have abt £4 in my hand over the pay Bill But Advanced Serjt McCully a dbloon when he went after the Deserters, the Men grumble to have half their pay Stopt for his Charges, and he thinks hard that he has not his Charges[,] horse hire & the pistole Reward which Last the Men think can only be Stopt In Justice from their pay. he has drawn up his Acct which Comes under Cover, I have paid Serjt Wilper 25/which I think a reasonable Allowance from the fort Cumberland to Winchester[.] You will Observe that I have Expended all the Cash in my hands for the Victualling Accot Except a Smal balla. there is a thousd Wt of pork still Unpaid for besides all the Grain & the barrels making for the Meat, I have Sent Inclosed my Recruiting Accot to Capt. Stewart Amo[un]tg to

£21.4.—& have Drawn on You in his favr for sd Sum, I have Deductd Mr Fleming Charge for his Recruits & Wilpers, he has not got any Great Charge agt the Compy as Yet and Majr Lewis Must Regulate his practice on the Expedition. I know the Men pay for their own Nursing[.] Lt McNeil is Expressly ordered out on the Expedition by the Majr also 40 privates 2 Corporals 2 Serjts and all my officers[.] I have Left Serjt McCully with 9 Men and a Corporal in the Garison he is Strengthen’d wt. a Militia Capt. & 40 Men they have provisions from our Stores, I am just going to March and am Respectfully, Sir Your Very hume Servt

Petr Hog


P:S. 2 of the Men that were to March are taken Sick.

